DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The Specification is objected to. The use of the term Cherry Vanilla ScoopTM which is designated as a trade name or a mark used in commerce, has been noted in this application. A search of the U.S. Trademark website does not show any such registered trademark. The Examiner notes multiple implied trade names on page 9 of the Specification and cannot find evidence that they are also registered trademarks.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	The term “Sun selector” is a dead(cancelled) trademark, but the proper designation of the commercial product appears to be “SUN-SELECTOR”. Applicant should clarify how the product is commercially designated.
Information Disclosure Statement
The information disclosure statement filed 8 June 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the reference is not in English and Applicant did not provide an English summary of the reference.  It has been placed in the application file, but the information referred to therein has not been 
Claim Objections
Claim 41 is objected to because of the following informalities:  Claim 41 depends from claim 28 twice at lines 3 and 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 7, 9-15, 18 and 27-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
	Applicant claims a Scabiosa atropurpurea plant characterized by an inflorescence diameter [of] about 7 cm or at least 8 cm. Applicant further claims wherein said plant [is] characterized by a pedicel length of above or below 60 cm and/or a pedicel diameter above or below 5 mm (respectively). Applicant claims a method of selecting said plant by growing under a cover to result in reduced solar radiation conditions. Applicant claims producing a Scabiosa atropurpurea plant by crossing said plant. Applicant claims 18 specific Scabiosa atropurpurea plant selections represented by a deposit of seeds.
	Applicant describes commercially available Scabiosa atropurpurea varieties on page 9, lines 27-32. Applicant describes flower size, “pedicel” length and “pedicel” diameter (here the Examiner presumes that “pedicel” refers to the peduncle length and diameter) of the deposited lines in Table 4 on pages 25-26, in addition to commercial varieties. Applicant describes phenotypic differences in Scabiosa atropurpurea lines/varieties grown in polyethene tunnels using a UVB filtering plastic film (page 23, lines 21-25).
	Applicant does not describe the very broad genus of Scabiosa atropurpurea plants claimed by any means other than by their inflorescence diameter, which appears to be significantly influenced by how the Scabiosa atropurpurea plants are grown. Table 4 on pages 25-26 clearly demonstrates that many of the listed lines only display the claimed characteristic(s) when grown under specific conditions. Further, given the fact that the inflorescence diameter is claimed by an lopen-ended range, Applicant has only 
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed. The decision in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 111 USPQ2d 1780 (Fed. Cir. 2014) seems to be germane to the instant case. In Abbvie, an analogy is drawn between a claimed genus and a plot of land (see pages 1789-1791). Using this analogy, the Court offered that “[I]f the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.” Similar to the analogy drawn in Abbvie, in the case of Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010), the court (at page 1171) offered: [M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.
	Concerning claim 45, the Examiner acknowledges that seeds of the listed lines have been deposed under the terms of the Budapest Treaty but a mere deposit does not adequately describe that individual lines. The requirement for a specific identification is consistent with the description requirement of the first paragraph of 35 U.S.C. 112, and to provide an antecedent basis for the biological material which either has been or will be deposited before the patent is granted. The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement. Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985). See also 54 Fed. Reg. at 34,880.
Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel plants.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the plant.  A deposit of 650 seeds of each of the claimed embodiments is considered sufficient to ensure public availability.  The specification does not disclose a repeatable process to obtain the plant and it is not apparent if the plant is readily available to the public.  It is noted that applicants have deposited seeds the plants but there is no indication in the specification as to public availability.
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention has been deposited and accepted, 
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	          (v)	the deposit will be replaced if it should ever become inviable.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 12, 27, 28 and 29-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
	At claims 11 and 12 at line 3, and claim 29, lines 6-7; the phrase “said Scabiosa atropurpurea plants” lacks proper antecedent basis in claim 1 and within the claim itself. Hence the metes and bounds of the claims are unclear.
	At claims 11, 12, 31 and 32, the limitation “at least 10% increase” because the limitation is relative and the claim fails to recite to what the limitation is specifically relative to. Hence, the metes and bounds of the claims are unclear.
	At claims 27 and 28, line 1, “or plant part of” lacks proper antecedent basis in claim 1. Hence the metes and bounds of the claims are unclear.
	Those claims not specifically addressed are indefinite because they depend from a rejected claim and do not obviate the rejection thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, 9-15, 18, 27 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnny’s Select Seeds 2009 Catalog (page 162) taken with the evidence of Johnny’s Selected Seeds 2006 online catalog (Product ID: 1690), Wielgolaski (1967 Oikos 18(1): 1-13) and Applicant’s admission.
	The indefiniteness of claims 11, 12 and 27 are addressed above.
Scabiosa atropurpurea variety ‘OLYMPIA’ MIX F1 hybrid plants with inflorescences having a diameter of 2-3 inches (5-7.6 cm) and a height of 24-36 inches (61-91 cm).
	Johnny’s Selected Seeds 2006 online catalog more clearly discloses the characteristics of the Olympia Mix F1 hybrid plants.
	Wielgolaski teaches that the height of a Scabiosa atropurpurea variety at flowering is dependent upon the temperature at which it is grown in Figure 5 on page 7.
	Applicant teaches that flower diameter and pedicel (peduncle) diameter is dependent upon the conditions under which the Scabiosa atropurpurea variety is grown, including large flower varieties such as the ‘OLYMPIA’ MIX F1 hybrid disclosed by Johnny’s Select Seeds 2009 Catalog.
	It would appear that the characteristics of the claimed Scabiosa atropurpurea plant would be inherent in the ‘OLYMPIA’ MIX F1 hybrid disclosed by Johnny’s Select Seeds 2009 Catalog depending upon the method by which the plant is grown. The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same, material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the Applicant to provide that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
	Concerning claim 40, the method of making the claimed plant does not appear to distinguish the plant from the prior art. See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28-36, 38, 39 and 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wielgolaski (1967 Oikos 18(1): 1-13) in view of Johnny’s Selected Seeds 2006 online catalog (Product ID: 1690).
	Wielgolaski teaches growing Scabiosa atropurpurea ‘Imperial’ plants under both greenhouse conditions and growth chamber conditions (page 2, right column). Wielgolaski teaches growing Scabiosa atropurpurea ‘Imperial’ plants at different temperatures including under 25 Celsius (instant claim 34) in Figure 5 on page 7.
	Wielgolaski does not teach selecting Scabiosa atropurpurea plants for inflorescence diameter, pedicel (peduncle) length or pedicel (peduncle) diameter. Wielgolaski is silent as to whether the ‘Imperial’ plants or hybrid or inbred. Wielgolaski is silent as to what materials were used to construct the greenhouse used.
	Johnny’s Selected Seeds 2006 online catalog teaches the characteristics of the Olympia Mix F1 hybrid plants with inflorescences having a diameter of 2-3 inches (5-7.6 cm) and a height of 24-36 inches (61-91 cm).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims to modify the teachings of Wielgolaski to select for Scabiosa atropurpurea plants having desirable horticultural characteristics like large inflorescences and a flower stem of a desired length based on the growing conditions. It would have been obvious that the use of a greenhouse to results in reduced UV radiation and that the use of a growth chamber could be used to reduce UV radiation at least 95% compared to full sun field conditions. The Olympia Mix F1 hybrid plants renders obvious the method of instant claims 41-44 because they were produced by crossing two different Scabiosa atropurpurea plants. Further, subsequent generation of any Scabiosa atropurpurea plant would render obvious the inbred plant of instant claim 28. Given the known characteristics of the prior art Scabiosa atropurpurea varieties as taught by both Wielgolaski and Johnny’s Selected Seeds, and the guidance by Wielgolaski on how growing conditions will influence growth of Scabiosa atropurpurea plants, one of ordinary skill in the art would have had a reasonable expectation of success. Johnny’s Selected Seeds teaches that the Olympia Mix F1 hybrid plants are “great for cutting”, hence one of ordinary skill in the art would have been motivated to grow such plants under conditions to optimize characteristics most desirable for cutting including the large flowers and long flower stems.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 7, 9-12, 18, 27 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. PP29,621 P3. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the ‘621 Patent discloses a species that would both anticipate and render obvious the instantly rejected claims.
	It is noted that at column 6 of the ‘621 the Patent states that the variety does not produce a “pedicel” but that the flower stem is the “peduncle”. Because Scabiosa atropurpurea produce compound flowers it would appear that “peduncle” is the correct term and that the instant specification uses an incorrect term.
Claims 1, 2, 5, 9-12, 18, 27 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. PP29,622 P3. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the ‘622 Patent discloses a species that would both anticipate and render obvious the instantly rejected claims.
	It is noted that at column 6 of the ‘622 the Patent states that the variety does not produce a “pedicel” but that the flower stem is the “peduncle”. Because Scabiosa atropurpurea produce compound flowers it would appear that “peduncle” is the correct term and that the instant specification uses an incorrect term.


Conclusion
No claims are allowed.
Claims 37 and 45 appear to be free of the prior art. At claim 37, the prior art does not appear to suggest cultivating Scabiosa atropurpurea using a polyethylene sheet of the specific specifications recited. At claim 45, the prior art does not teach the specific plant lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.

/David H Kruse/
Primary Examiner, Art Unit 1663